Judgment unanimously affirmed. Memorandum: We affirm this judgment convicting defendant as a second felony offender although the trial court during the proceedings before him did not fully comply with the mandatory requirements of CPL 400.21 (subd 3). The record reveals, however, that the required statement was served on defendant. Further, defendant’s counsel conceded upon oral argument that the defendant would not controvert that he was the person named therein. The record demonstrates that through the efforts of the court, District Attorney and defense counsel, the defendant fully understood that he would be treated as a second felony offender and the consequences of his guilty plea. The notice served on defendant apprised him of his right to a hearing as to any part of the statement he wished to controvert and advised him that he could make a statement of the grounds upon which this controversy was based or be deemed to have waived his right to such hearing. Under these circumstances defendant was not prejudiced by lack of strict compliance with CPL 400.21 (subd 3) (People v Bryant, 47 AD2d 51). (Appeal from judgment of Erie County Court convicting defendant of grand larceny, third degree.) Present—Marsh, P. J., Cardamone, Simons, Goldman and Del Vecchio, JJ.